UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8250


JUNE EVERETT,

                Plaintiff – Appellant,

          v.

PRISON HEALTH SERVICES,

                Defendant – Appellee,

          and

M. A. BENNETT, Major; ROY CHERRY, Superintendent Hampton
Roads   Regional    Jail;   DAVID   L.   SIMONS,    Assistant
Superintendent Hampton Roads Regional Jail; MARK A. GOOCH,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:08-cv-00622-RBS-TEM)


Submitted:   November 9, 2010               Decided:   February 25, 2011


Before WILKINSON and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Bernard J. DiMuro, Hillary J. Collyer, DIMUROGINSBERG, P.C.,
Alexandria, Virginia, for Appellant. John D. McChesney, RAWLS &
MCNELIS, P.C., Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             June       Everett     appeals       the     district      court’s     order

affirming the magistrate judge’s ruling denying Everett’s motion

to   amend    her       complaint    to    add    a     previously     unnamed      party,

pursuant to Fed. R. Civ. P. 15(a), (c).                       We affirm the district

court’s order. 1

             The federal government detained Sandra Kenley in two

Virginia     regional      jails     pending      her    removal      from   the    United

States.       On    December       18,    2005,    Kenley      died    while    awaiting

removal.     On December 8, 2007, June Everett, Kenley’s sister and

estate    administrator,          timely     filed      the    underlying      cause   of

action in Virginia state court, naming several jail officials

(collectively           “named      Defendants”),          and     various         unnamed

individuals identified as “John Doe.” Everett alleged wrongful

death, pursuant to Va. Code Ann. § 8.01-244 (Supp. 2010), and

violation of Kenley’s Eighth and Fourteenth Amendment rights,

pursuant     to    42    U.S.C.     § 1983    (2006).         Specifically,        Everett

alleged that Defendants’ failure to provide Kenley with adequate

medical care proximately caused her death.




      1
       As the parties agreed in the district court to dismiss
with prejudice Everett’s claims against all other defendants, we
have jurisdiction to review the order in question.     28 U.S.C.
§ 1291 (2006).



                                             3
             The   named    Defendants       removed    the    case    to   federal

court.     On July 24, 2009, Everett moved for leave to amend her

complaint, pursuant to Fed. R. Civ. P. 15(a), to add Appellee

Prison Health Services, Inc. (“PHS”) as a defendant based on

information obtained during discovery, and to add a state-law

claim of medical malpractice against PHS.                After a hearing, the

magistrate     judge    denied    Everett’s      motion.         Everett     timely

objected,     thereby      preserving    the    issue    for     review     by    the

district court. 2       28 U.S.C.A. § 636(b)(1).              The district court

affirmed the order of the magistrate judge.

             We review the denial of a motion to amend a pleading

under Fed. R. Civ. P. 15(a) for abuse of discretion.                             Equal

Rights Ctr. v. Niles Bolton Assoc., 602 F.3d 597, 602-03 (4th

Cir. 2010); Laber v. Harvey, 438 F.3d 404, 428 (4th Cir. 2006)

(en banc).     “[A] district court has discretion to deny a motion

to amend a complaint, so long as it does not outright refuse ‘to

grant the leave without any justifying reason.’”                      Equal Rights

Ctr., 602 F.3d at 603 (quoting Foman v. Davis, 371 U.S. 179, 182

(1962)).




     2
       Pursuant to Federal Rule of Civil Procedure 72(a), the
district court could not modify or set aside any portion of the
magistrate judge’s order unless the magistrate judge’s decision
was “clearly erroneous or contrary to law.”      Fed. R. Civ. P.
72(a); 28 U.S.C.A. § 636(b)(1)(A) (2006 & Supp. 2010).


                                         4
              In this case, Everett could not amend her complaint

without “the opposing party’s written consent or the court’s

leave.”       Fed. R. Civ. P. 15(a)(2).                    This Rule provides that

“[t]he court should freely give leave when justice so requires.”

Id.         The    Supreme       Court    has     emphasized              this    requirement,

counseling that

      [i]n the absence of any apparent or declared reason—
      such as undue delay, bad faith or dilatory motive on
      the part of the movant, repeated failure to cure
      deficiencies by amendments previously allowed, undue
      prejudice to the opposing party by virtue of allowance
      of the amendment, futility of amendment, etc.—the
      leave sought should, as the rules require, be “freely
      given.”

Foman, 371 U.S. at 182.                  Thus, prejudice to an opposing party

and futility are two grounds for denial of a motion to amend

under Rule 15(a)(2).             Where a proposed amendment is made beyond

the statute of limitations and it would not relate back to the

original complaint, such an amendment would be futile.                                      In that

case, a district court does not abuse its discretion under Rule

15(a)(2)      in       denying   a   motion       to    amend.             United      States    v.

Pittman, 209 F.3d 314, 318-19 (4th Cir. 2000).

              We conclude that the district court did not abuse its

discretion        in    affirming    the    denial        of    the        motion      to    amend.

Unless Everett’s proposed amendment relates back to the filing

of    the     original       complaint      pursuant            to        Fed.    R.    Civ.     P.

15(c)(1)(C),           the   amendment      is         barred        by     the     statute      of


                                              5
limitations       and     thus   is   futile.       The   record     supports    the

district       court’s    decision    that    PHS   did   not    have      sufficient

notice of the action to avoid prejudice in defending it.                          See

Goodman v. Praxair, Inc., 494 F.3d 458, 471 (4th Cir. 2007) (en

banc) (the notice requirements of Rule 15(c) ensure fair notice

to newly named party and protect party from improper prejudice

in defending itself).            Therefore, we conclude that the district

court did not abuse its discretion in affirming the magistrate

judge’s denial of leave to amend. 3

               Accordingly, we affirm the decision of the district

court.        We dispense with oral argument because the facts and

legal       contentions    are   adequately     presented       in   the   materials


        3
       After all briefs were filed, Everett filed a letter
bringing to the court’s attention the Supreme Court’s recent
decision in Krupski v. Costa Crociere S.P.A., 130 S. Ct. 2485
(2010). In Krupski, the Supreme Court held that “relation back
under Rule 15(c)(1)(C) depends on what the party to be added
knew or should have known, not on the amending party’s knowledge
or its timeliness in seeking to amend the pleading.”    Krupski,
130 S. Ct. at 2490. This court had previously reached the same
result in Goodman, 494 F.3d at 470 (“The Rule [now Fed. R. Civ.
P. 15(c)(1)(C)] does not concern itself with the amending
party’s particular state of mind except insofar as he made a
mistake . . . .       The Rule’s description of when such an
amendment relates back to the original pleading focuses on the
notice to the new party and the effect on the new party that the
amendment will have.” (emphasis omitted)).     We hold that the
district court properly based its Rule 15(c) ruling on the
inadequacy of notice to PHS, and not on an assessment of the
knowledge possessed by Everett.




                                          6
before   the   court   and   argument   would   not   aid   the   decisional

process.


                                                                    AFFIRMED




                                    7